Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Election was made without traverse in the reply filed on 10/13/2022.  Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Claims 1-4, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KURODA et al (US 20140232222 A1) in view of Dubuc et al (US 20080311763 A1).  
As for claim 1, KURODA discloses a rotary actuator used in a shift-by-wire system for a vehicle, the actuator comprising: 
a motor (Fig. 1) [0058]; 
a housing (1, 2) that holds a stator of the motor; and 
a terminal (20) that electrically connects a coil (19) of the stator, 
wherein 
the terminal includes a fused portion (Figs. 3A-11) electrically connected to the coil, and 
the fused portion is compressed in a direction in parallel with an axial direction of the motor (Figs. 1, 3A-3C).  
KURODA is silent to disclose a controller that controls the motor; such that said housing holds the controller; and said terminal that electrically connects a coil of the stator to the controller.  
Dubuc discloses a controller (10) [0170, 0178, 0179, 0187] that controls the motor; such that housing holds the controller (Figs. 6-7); and terminal (105, etc.) that electrically connects a coil of the stator to the controller [0166-0169].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Dubuc with that of KURODA for controlling the motor, by integrating a controller into electronic unit with a rectifier. 

As for claim 2, KURODA as combined discloses the rotary actuator according to claim 1, wherein the stator includes a portion (core 4) having a maximum thickness in the axial direction (for its core), and the fused portion (20) is disposed radially inward or outward of the portion of the stator (it is radially inward from stator outer extension). 
As for claim 3, KURODA as combined discloses the rotary actuator according to claim 2, wherein the terminal (20) is integrally formed with a holding member (17) that is a separate member from the housing. 
As for claim 4, KURODA as combined discloses the rotary actuator according to claim 1, wherein the terminal is integrally formed with the housing (Fig. 1 of KURODA shows terminal 20 and device 17 are integrated to housing 2).

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Chen et al (US 5998891 A)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834